 


113 HR 3403 IH: Drug Free Commercial Driver Act of 2013
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3403 
IN THE HOUSE OF REPRESENTATIVES 
 
October 30, 2013 
Mr. Crawford (for himself, Mr. Ribble, Mr. Griffin of Arkansas, Mr. Womack, and Mr. Cotton) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to allow motor carriers to use hair testing as a method of detecting the use of controlled substances by operators of commercial motor vehicles, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Drug Free Commercial Driver Act of 2013.  
2.Hair testing as method of detecting use of controlled substances 
(a)In generalSection 31306 of title 49, United States Code, is amended— 
(1)by redesignating subsections (d) through (j) as subsections (e) through (k), respectively; and 
(2)by inserting after subsection (c) the following new subsection: 
 
(d)Inclusion of hair testing as a method of testing for controlled substances 
(1)In generalThe Secretary of Transportation shall modify regulations issued under subsection (b) to allow a motor carrier to use hair testing as a method of detecting the use of a controlled substance by an operator of a commercial motor vehicle.   
(2)Limitations on use of hair testing 
(A)Preemployment and random testingRegulations issued under paragraph (1) shall limit the use of hair testing as a method of detecting the use of a controlled substance to— 
(i)preemployment testing; and 
(ii)subject to subparagraph (B), random testing. 
(B)Limitation on use for random testingA motor carrier may not use hair testing as a method of detecting the use of a controlled substance by an operator of a commercial motor vehicle for random testing unless the motor carrier tested such operator at preemployment using the same method. 
(3)Applicability of general testing guidelinesA motor carrier using hair testing as a method of detecting the use of a controlled substance by an operator of a commercial motor vehicle shall be subject to— 
(A)privacy and other testing and laboratory requirements under subsection (c); and 
(B)clearinghouse requirements under section 1306a. .  
(b)Effective dateThe regulations required by section 31306 of title 49, United States Code, as added by subsection (a), shall be issued not later than 1 year after the date of enactment of this Act.   
3.Guidelines for hair testingNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall issue scientific and technical guidelines for hair testing as a method of detecting the use of a controlled substance for purposes of section 31306 of title 49, United States Code, as amended by this Act. 
4.Exemption during rulemaking process 
(a)In generalThe Secretary of Transportation shall develop procedures to allow a motor carrier to apply for an exemption under section 31306 of title 49, United States Code, to use hair testing as a method of detecting the use of a controlled substance by an operator of a commercial motor vehicle instead of other methods of preemployment and random testing. The procedures shall remain in effect until the procedures required under the amendment made by section 2 have been implemented. 
(b)Limitations on exemptionA motor carrier shall be eligible to apply for an exemption under paragraph (1) only if— 
(1)the motor carrier demonstrates to the Secretary that the carrier has used hair testing as a method of detecting the use of a controlled substance by an operator of a commercial motor vehicle for at least 1 year before the date of enactment of this Act; and 
(2)the motor carrier uses a hair testing laboratory that— 
(A)has obtained laboratory accreditation from the College of American Pathologists; and 
(B)uses a testing method that has been cleared by the Food and Drug Administration under section 510(k) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(k)). 
(c)Applicability of general testing guidelinesA motor carrier using hair testing as a method of detecting the use of a controlled substance by an operator of a commercial motor vehicle shall be subject to— 
(1)privacy and other testing and laboratory requirements under subsection (c); and 
(2)clearinghouse requirements under section 1306a of such title.  
5.Report Not later than 1 year after the date of implementation of the regulations issued under section 31306(d) of title 49, United States Code (as amended by this Act), and annually thereafter, the Secretary shall submit to Congress a report containing an analysis of the efficacy of hair testing and urinalysis as methods of detecting the use of controlled substances.  
6.DefinitionsIn this Act, the following definitions apply: 
(1)Commercial motor vehicleThe term commercial motor vehicle has the meaning given the term in section 31301 of title 49, United States Code. 
(2)Controlled substanceThe term controlled substance means any substance under section 102 of the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 802) specified by the Secretary of Transportation. 
(3)Motor carrierThe term motor carrier has the meaning given the term in section 13102 of title 49, United States Code. 
 
